DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-8 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/9/22. The examiner notes that applicant’s election of species A-1, as best represented by Figure 4, appears to exclude the subject matter recited in claim 8. Claim 8 is also withdrawn. Specification Para 0033 indicates that the heater 430 is conveyed via conveyance 450 and thus is not “fixed” relative to the expandable metal. 

Claim Objections
Claims 1 and 17-22 are objected to because of the following informalities:  
Claim 1’s preamble introduces “a downhole tool”, claim 1’s body should refer to “the downhole tool” in line 2 because a downhole tool was previously introduced.  
Claims 17-22 are cancelled. 37 CFR 1.121 instructs, “No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."” However claim text is present for the presently cancelled claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 16 recites “the downhole localized heater further includes a fusible alloy located within the enclosure, the fusible alloy operable to regulate a temperature of the downhole localized heater through the heat of fusion.” The subject matter recited is not described in the specification in such a way as to reasonably convey possession of the claimed invention. The specification merely provides self-referential statements that largely mirror the claim language (e.g. Para 0038, 0048). The specification does not provide any exemplary alloys nor any specific configuration/placement of this alloy. Figure 7 which was elected merely shows a highly schematic “box” labelled 670 which purported shows this fusible alloy which is “operable to regulate a temperature of the downhole localized heater through the heat of fusion”. MPEP 2163.03 states, “The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”
MPEP 2163, subsection II, part 2, states, “Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81,90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.” The alloy and its specific configuration to perform the recited functionality has not been established as being well known and so the claimed subject matter must be described in sufficient detail in the specification. The examiner notes that presently, applicant has the burden to demonstrate possession of the claimed invention (see MPEP 2163, subsection Il, part A, “"[t]he burden was then properly shifted to [inventor] to cite to the examiner where adequate written description could be found or to make an amendment to address the deficiency." Id.; see also Stored Value Solutions, Inc. v. Card Activation Techs., 499 Fed.App’x 5, 13-14 (Fed. Cir. 2012)’.). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “the downhole localized heater is configured to increase a relative rate of reaction by at least 2X”. The claim is indefinite for two reasons. 
First, it is unclear what “configuration” is specifically required of the claim (i.e. whether the heater e.g. has a specific operating parameter, chemical composition, or whether it requires something specific of the composition of the expandable metal). In other words, applicant has claimed the invention solely functionally without any indication as to what the functional language is intended to require structurally and/or as a matter of steps. MPEP 2173.05(g) states, “the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008)”
Second, it is not clear what the increase is intended to be relative to. Is it relative to ambient temperature, a particular sealing composition, a different heater? In other words, the claim recites a relative increase in reaction rate without specifying what is being compared. 

Claim 3 recites “the downhole localized heater is configured to increase a relative rate of reaction by at least 5X”. The claim is indefinite for two reasons. 
First, it is unclear what “configuration” is specifically required of the claim (i.e. whether the heater e.g. has a specific operating parameter, chemical composition, or whether it requires something specific of the composition of the expandable metal). In other words, applicant has claimed the invention solely functionally without any indication as to what the functional language is intended to require structurally and/or as a matter of steps. MPEP 2173.05(g) states, “the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008)”
Second, it is not clear what the increase is intended to be relative to. Is it relative to ambient temperature, a particular sealing composition, a different heater? In other words, the claim recites a relative increase in reaction rate without specifying what is being compared. 

Claim 15 recites “the reactant fluid is wellbore fluid”. It is not clear if the “wellbore fluid” is intended to be the previously recited wellbore fluid (introduced as “a wellbore fluid” in claim 1) or a second wellbore fluid or some other wellbore fluid. For the purpose of examination the examiner understands this limitation as permitting any fluid within a well, placed at any point in time in the operation of the device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazyar (US 20140051612 A1), in view of James (US 20110098202 A1).

Regarding claim 1, Mazyar teaches a method for setting a downhole tool, comprising: 
positioning a downhole tool (Fig 1, tool 26) within a wellbore (Fig 1, wellbore 30).
While Mazyar teaches the presence of a material 22 that is a part of the downhole tool (Fig 1) that “includes carboxymethyl cellulose or some other water absorbent, water swelling, or hydrophilic additive in order to make the article 10 also swellable upon exposure to aqueous fluids” (Para 0012), as presently construed, Mazyar is silent on the downhole tool including expandable metal configured to expand in response to hydrolysis. 
James teaches an expandable metal configured to expand in response to hydrolysis (Para 0008, composition has a “a mineral filler capable of swelling on contact with water, is preferably a metal oxide, more preferably magnesium oxide (MgO) or calcium oxide (CaO) and mixtures thereof.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mazyar by having the water swellable layer 22 formed of the water swellable composition as disclosed by James because Mazyar provides for only a generic water swellable composition and one would look to James to look for a specific implementation and/or formulation of said composition. Additionally, “swelling can take place reliably even at the high temperatures encountered in borehole uses” (Para 0006 of James).   
Mazyar as modified by James teaches positioning a downhole localized heater within the wellbore, the downhole localized heater being proximate the expandable metal (Para 0015, there is a “heating the article [the downhole tool] 10”, this heating may occur “downhole”; “a heat source, such as a heated fluid, exothermic reaction, electrical current, etc. is provided.” Necessarily in heating article 10 the expandable metal will also be heated); and 
subjecting the expandable metal to a wellbore fluid to expand the expandable metal into contact with one or more surfaces (Fig 1 of Mazyar, the article is expanded into contact with the inner surface of the wellbore wall 30; Para 0021-0022 of James, the expandable metal of the article/downhole tool is expanded in reaction to water in the wellbore) while activating the downhole localized heater to create a temperature spike and accelerate an expansion of the expandable metal (Para 0015 of Mazyar, there is a “heating the article [the downhole tool] 10”, this heating may occur “downhole”; “a heat source, such as a heated fluid, exothermic reaction, electrical current, etc. is provided” in providing heat in the downhole environment, the heat source is considered activated. Heating results in a temperature spike and the examiner reasons in heating the article 10, including the expandable metal, the same mechanisms resulting in the acceleration of expansion of the expandable metal of the instant application would similarly result in the combination of the prior art).  

Regarding claim 2, Mazyar further teaches wherein the downhole localized heater is configured to increase a relative rate of reaction by at least 2X (As best understood in light of the indefiniteness, Para 0015 of Mazyar, there is a “heating the article [the downhole tool] 10”, this heating may occur “downhole”; “a heat source, such as a heated fluid, exothermic reaction, electrical current, etc. is provided” in providing heat in the downhole environment, the heat source is considered activated. Heating results in a temperature spike and the examiner reasons in heating the article 10, including the expandable metal, the same mechanisms resulting in the acceleration of expansion of the expandable metal of the instant application would similarly result in the combination of the prior art. The examiner notes that another reaction rate would be arbitrarily defined such that the combination results in an increased rate of reaction by the amount recited).  

Regarding claim 3, Mazyar further teaches wherein the downhole localized heater is configured to increase a relative rate of reaction by at least 5X (As best understood in light of the indefiniteness, Para 0015 of Mazyar, there is a “heating the article [the downhole tool] 10”, this heating may occur “downhole”; “a heat source, such as a heated fluid, exothermic reaction, electrical current, etc. is provided” in providing heat in the downhole environment, the heat source is considered activated. Heating results in a temperature spike and the examiner reasons in heating the article 10, including the expandable metal, the same mechanisms resulting in the acceleration of expansion of the expandable metal of the instant application would similarly result in the combination of the prior art. The examiner notes that another reaction rate would be arbitrarily defined such that the combination results in an increased rate of reaction by the amount recited).  

Claims 4-6, 9-10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazyar (US 20140051612 A1), in view of James (US 20110098202 A1), further in view of Magyar 815 (US 20130081815 A1).
Regarding claim 4, while Mazyar teaches positioning the downhole localized heater within the wellbore using a generic heat source (Para 0015), Mazyar is silent on lowering the downhole localized heater within the wellbore proximate the downhole tool using a downhole conveyance.  
	Magyar 815 teaches lowering the downhole localized heater within the wellbore (Fig 2, heater 32) proximate the downhole tool (Fig 2, near downhole tool/seal 2 as a modification to Mazyar this is the equivalent of sealing composition of article 10) using a downhole conveyance (Fig 2, conveyance 34).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mazyar by using the heating mechanism as disclosed by Mazyar 815 because Mazyar includes a generic heating means and one would look for specific details in order to provide the heat required to implement the invention of Mazyar. Additionally, the heating means of Mazyar 815 “allow for instant control of heating energy” (Para 0028).   
	
Regarding claim 5, Mazyar further teaches wherein the downhole tool includes a tubular having the expandable metal located on an outside thereof (Fig 1 of Mazyar, the seal 10 with the expandable metal as modified is located on the exterior of a tubular 28, as seen), and further wherein the downhole localized heater is lowered within the tubular proximate the expandable metal (Fig 2 of Mazyar 815, the heater 32 is lowered inside tubular 1 near the seal, which has the expandable metal as modified).  

Regarding claim 6, Mazyar further teaches wherein the downhole localized heater is movable relative to the expandable metal as the expandable metal is subjected to the wellbore fluid (Para 0028, Fig 2 of Mazyar 815, the heater 32 is lowered on a wireline 34 which is capable of moving during any number of varying states of operation).  

Regarding claim 9, while Mazyar teaches positioning the downhole localized heater within the wellbore using a generic heat source (Para 0015), Mazyar is silent on wherein the downhole localized heater includes a heating section and a control section.    
	Magyar 815 teaches wherein the downhole localized heater includes a heating section and a control section (Fig 3, sections 3 and 5).    
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mazyar by using the heating mechanism as disclosed by Mazyar 815 because Mazyar includes a generic heating means and one would look for specific details in order to provide the heat required to implement the invention of Mazyar. Additionally, the heating means of Mazyar 815 provides a surface controllable means which can be actuatable at a time desired by an operator.   

Regarding claim 10, Mazyar further teaches wherein the heating section includes exothermic reactants contained within an enclosure (Para 0016 of Mazyar 815, the compartment contains “reactants” and/or catalysts; “compartments 3 and 5 so that such reactants with a catalyst, if any, can come together for an exothermic reaction”. The examiner notes that the prior art does not specifically assign compartments 3 or 5 as containing the reactants or catalysts, however, the compartment holding the reactant or reactant particles is designated as the recited “heating section”. The compartments 3 and 5 are enclosed by element 2, the inner surface of which at least defines the enclosure).  

Regarding claim 12, Mazyar further teaches wherein the heating section and the control section are located within the enclosure (Fig 3 of Mazyar 815, the compartments 3 and 5 are enclosed by element 2), and further wherein a barrier within the enclosure separates the heating section from the control section (Fig 3 of Mazyar 815, barrier 4).  

Regarding claim 13, Mazyar further teaches a rupture tool located within the enclosure (Fig 3 of Mazyar 815, the tip of knife 26; the examiner notes Para 0020, the knife may be located entirely within compartment 3), the rupture tool configured to rupture the barrier after a period of time to allow the first compartment to react with the second compartment (Para 0020 of Mazyar 815, “force knife 26 to move radially to penetrate the barrier 4”, the knife if selectively actuatable and thus can be operated/is configured to break the area to permit the reaction of compartment 3 and 5). 
Mazyar 815 in the embodiment relied upon is not explicit on a reactant fluid to react with the exothermic reactants.
In an alternate embodiment, Mazyar 815 teaches a reactant fluid to react with the exothermic reactants (Para 0023, one compartment may contain “NaCl aqueous solution or seawater” and the other may contain e.g. “Mg alloy powder or sintered powder”, the combination of the compounds together, “will initiate the exothermic reaction between the chemicals in two compartments”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mazyar, as modified, by using the specific chemical compounds as disclosed by an alternate embodiment of Mazyar 815 because in the embodiment relied upon, Mazyar 815 only generically discusses reactants and catalysts. One would need to specifically select such materials that are known to produce the intended reaction. In another section of Mazyar 815, those specific workable, predictable compositions are disclosed.  
 
Regarding claim 14, Mazyar further teaches wherein the reactant fluid is fully contained within the enclosure (Fig 3, Para 0023 of Mazyar 815, the one compartment with the “NaCl aqueous solution or seawater” would be fully contained within the enclosure as defined. Both compartments are within the enclosure.).  

Regarding claim 15, Mazyar further teaches wherein the reactant fluid is wellbore fluid  (As best understood in light of the indefinite language, Fig 3, Para 0023 of Mazyar 815, the one compartment with the “NaCl aqueous solution or seawater”, this constitutes a wellbore fluid, as at least during deployment it would be a fluid which exists within the wellbore).  
Conclusion
The examiner notes that no prior art rejection has been made of claim 16, but, the claim is not deemed to be in condition for allowable in light of the 112(a) rejection presented above. While Marzouk  (US 20120048531 A1) discloses the use of a eutectic material 215 to reduce the severity of temperature swings during the heating and cooling cycle as applied to temperature sensitive components. This does not indicate that the concept, material, or any implementing details are well known. It would also not be obvious to further modify Mazyar with Marzouk without the benefit of impermissible hindsight. Specifically, there is no suggestion that the eutectic material of Marzouk be incorporated into a tool specific designed to generate heat nor that the system of Mazyar is temperature sensitive such that one would look to Marzouk as a means of limiting the heat output. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Corre (US 20090159278 A1) discloses a packer with an integrated heating element 
Cabaniss (US 2590931 A) discloses a conveyable chemical heater with separate chambers
Gonzales (US 20060144591 A1) discloses a metallic plugging material actuated by an exothermic reactive heater

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676